Exhibit 10.1

FOURTH AMENDMENT

THIS FOURTH AMENDMENT (the “Amendment”) is made and entered into as of
October 3, 2008, by and between 4350 LA JOLLA VILLAGE LLC, a Delaware limited
liability company (“Landlord”), and MEDICINOVA, INC., a Delaware corporation
(“Tenant”).

RECITALS

 

A.

Landlord and Tenant are parties to that certain lease dated January 28, 2004,
which lease has been previously amended by a First Amendment dated August 10,
2004, a Second Amendment dated March 21, 2005, and a Third Amendment dated
January 31, 2008, (collectively, the “Lease”). Pursuant to the Lease, Landlord
has leased to Tenant space currently containing approximately 12,699 rentable
square feet described as Suite Nos. 900, 950, 960, and 970, collectively known
as Suite 950 (the “Premises”), on the 9th floor of the building located at 4350
La Jolla Village Drive, San Diego, California (the “Building”).

 

B. The Lease by its terms shall expire on February 28, 2009 (“Second Prior
Termination Date”), and the parties desire to extend the Term of the Lease, all
on the following terms and conditions.

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

 

I. Remeasurement of Building. Landlord and Tenant acknowledge and agree that
Landlord has remeasured the Building and that, according to such remeasurement,
the Rentable Square Footage of the Building is 193,456. For the period prior to
the Third Extension Date (as hereinafter defined), the rentable area of the
Building shall remain as set forth in the Lease and Tenant’s Pro Rata Share
shall not change. However, commencing on the Third Extension Date and continuing
throughout the Third Extended Term (as hereinafter defined), the Rentable Square
Footage of the Building and Tenant’s Pro Rata Share for the Premises shall be
adjusted to reflect such remeasurement.

 

II. Extension. The Term of the Lease is hereby extended and shall expire on
August 31, 2011 (“Third Extended Termination Date”), unless sooner terminated in
accordance with the terms of the Lease. That portion of the Term commencing the
day immediately following the Second Prior Termination Date (“Third Extension
Date”) and ending on the Third Extended Termination Date shall be referred to
herein as the “Third Extended Term”.

 

III. Base Rent. As of the Third Extension Date, the schedule of Base Rent
payable with respect to the Premises during the Third Extended Term is the
following:

 

Months of Term or Period    Monthly Rate Per
Square Foot    Monthly Base Rent 3/1/09 – 2/28/10    $ 3.00    $ 38,097.00
3/1/10 – 2/28/11    $ 3.15    $ 40,002.00 3/1/11 – 8/31/11    $ 3.30    $
41,907.00

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease.

 

IV. Expenses and Taxes. For the period commencing on the Third Extension Date
and ending on the Third Extended Termination Date, Tenant shall be obligated to
pay Tenant’s Pro Rata Share of Expenses and Taxes accruing in connection with
the Premises in accordance with the terms of the Lease; provided, however, the
Base Year for the computation of Tenant’s Pro Rata Share of Expenses and Taxes
applicable to the Premises is Landlord’s fiscal year of July 1 through June 30.
The Base Year for calculation of Tenant’s Pro Rata Share of Expenses and Taxes
in connection with the Premises shall be July 1, 2008 through June 30, 2009. In
addition, Tenant’s Pro Rata Share for the Premises commencing on the Third
Extension Date and ending on the Third Extended Termination Date shall be 6.56%.

 

V. Additional Security Deposit. No additional security deposit shall be required
in connection with this Amendment.

 

VI. Improvements to Premises.

 

  A. Condition of Premises. Tenant is in possession of the Premises and accepts
the same “as is” without any agreements, representations, understandings or
obligations on the part of Landlord to perform any alterations, repairs or
improvements, except as may be expressly provided otherwise in this Amendment.

 

  B. Any construction, alterations or improvements to the Premises shall be
performed by Tenant at its sole cost and expense using contractors selected by
Tenant and approved by Landlord and shall be governed in all respects by the
provisions of Section 9 of the Lease.



--------------------------------------------------------------------------------

VII. Parking. Notwithstanding any contrary provision in Exhibit G to the Lease,
“Parking Agreement,” as amended, effective as of the Third Extension Date,
Landlord shall lease to Tenant, and Tenant shall lease from Landlord, a minimum
of 10 unreserved parking spaces (“Minimum Spaces”), but no more than 41
unreserved parking spaces (“Maximum Spaces”) in the Parking Facility at the rate
of $50.00 per stall per month utilized through the Third Extended Term. Prior to
the Third Extension Date, and on each anniversary thereafter, Tenant shall
deliver notice to Landlord, in writing, of the number of unreserved parking
spaces that Tenant desires to lease from Landlord for each 12 month period
commencing as of the Third Extension Date; provided that at no time during the
Third Extended Term shall the total number of parking spaces actually leased by
Tenant be fewer than the Minimum Spaces. In addition, Tenant shall be obligated
to lease the Minimum Spaces through the Third Extended Termination Date.

 

VIII. SDN List. Tenant hereby represents and warrants that neither Tenant nor
any officer, director, employee, partner, member or other principal of Tenant
(collectively, “Tenant Parties”) is listed as a Specially Designated National
and Blocked Person (“SDN”) on the list of such persons and entities issued by
the U.S. Treasury Office of Foreign Assets Control (OFAC). In the event Tenant
or any Tenant Party is or becomes listed as an SDN, Tenant shall be deemed in
breach of this Lease and Landlord shall have the right to terminate the Lease
immediately upon written notice to Tenant.

 

IX. Other Pertinent Provisions. Landlord and Tenant agree that, effective as of
the date of this Amendment (unless different effective date(s) is/are
specifically referenced in this Section), the Lease shall be amended in the
following additional respects:

 

  A. Building Service Hours. As of the date hereof, the Building Services Hours
in accordance with Section 1.13 of the Lease shall be 8:00 a.m. to 6:00 p.m.,
Monday through Friday, and if requested by Tenant, from 9:00 a.m. to 1:00 p.m.
on Saturdays.

 

  B. Building Rules and Regulations. Effective as of the date hereof, the
following shall be added to Exhibit E of the Lease:

“24. After hours construction may occur in the Building between the hours of
6:00 p.m. and 8:00 a.m. from time to time and Landlord and Tenant shall endeavor
to perform any work disruptive to tenants in the Building after business hours.”

 

  C. Notice Addresses. Landlord’s addresses for notices and payment of rent in
accordance with the Lease, shall be deleted in their entirety and the following
substituted in lieu thereof:

“Payment Address

4350 La Jolla Village LLC

Department #6975

Los Angeles, CA 90084-6975

Notice Address:

The Irvine Company LLC

4370 La Jolla village Drive, Suite 660

San Diego, CA 92122

Attn: Property Manager

with a copy of notices to:

THE IRVINE COMPANY LLC

P.O. Box 6370

Newport Beach, CA 92658-6370

Attn: Vice President, Operations,

         Office Properties”

 

X. GENERAL.

 

  A. Effect of Amendments. The Lease shall remain in full force and effect
except to the extent that it is modified by this Amendment.

 

  B. Entire Agreement. This Amendment embodies the entire understanding between
Landlord and Tenant and can be changed only by a writing signed by Landlord and
Tenant. There have been no additional oral or written representations or
agreements. Under no circumstances shall Tenant be entitled to any rent
abatement, improvement allowance, leasehold improvements, or any similar
economic incentives that may have been provided Tenant in connection with
entering into the Lease, unless specifically set forth in this Amendment.



--------------------------------------------------------------------------------

  C. Counterparts. If this Amendment is executed in counterparts, each is hereby
declared to be an original; all, however, shall constitute but one and the same
amendment. In any action or proceeding, any photographic, photostatic, or other
copy of this Amendment may be introduced into evidence without foundation.

 

  D. Defined Terms. All words commencing with initial capital letters in this
Amendment and defined in the Lease shall have the same meaning in this Amendment
as in the Lease, unless they are otherwise defined in this Amendment.

 

  E. Authority. If Tenant is a corporation, limited liability company or
partnership, or is comprised of any of them, each individual executing this
Amendment for the corporation, limited liability company or partnership
represents that he or she is duly authorized to execute and deliver this
Amendment on behalf of such entity and that this Amendment is binding upon such
entity in accordance with its terms.

 

  F. Attorneys’ Fees. The provisions of the Lease respecting payment of
attorneys’ fees shall also apply to this Amendment.

 

  G. Execution of Amendment. Submission of this Amendment by Landlord is not an
offer to enter into this Amendment but rather is a solicitation for such an
offer by Tenant. Landlord shall not be bound by this Amendment until Landlord
has executed and delivered the same to Tenant.

 

  H. Nondisclosure of Terms. Except (i) as required by law; (ii) in connection
with a dispute or litigation hereunder; (iii) as required by subpoena; or
(iv) pursuant to regulations and statutes for publicly traded entities, Tenant
agrees that neither Tenant nor its agents or any other parties acting on behalf
of Tenant shall disclose any matters set forth in this Amendment or disseminate
or distribute any information concerning the terms, details or conditions hereof
to any person, firm or entity without obtaining the express written consent of
Landlord, which consent will not be unreasonably withheld, conditioned or
delayed. Landlord acknowledges that Tenant is required to file this Amendment
with the Securities Exchange Commission.

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

 

LANDLORD:     TENANT:

4350 LA JOLLA VILLAGE LLC,

a Delaware limited liability company

   

MEDICINOVA, INC.,

a Delaware corporation

By:   /s/ Steven M. Case     By:   /s/ Shintaro Asako  

Steven M. Case

    Printed Name:   Shintaro Asako  

Senior Vice President, Leasing

    Title:   Chief Financial Officer By:  

/s/ Michael Bennett

    By:   /s/ Marie Lalas  

Michael T. Bennett

    Printed Name:   Marie Lalas  

Vice President, Operations

    Title:   Vice President & Controller